DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  Applicant’s statement disqualifying US 2018/0296325 A1 to McLean using the 102(b)(1)(A) exception (the claims were rejected under 102(a)(1) is considered persuasive, as McLean was indeed filed 1 year or less before the effective filing date of the claimed invention and the disclosure was made by joint inventor Matthew McLean.  Accordingly, McLean is no longer considered prior art.  None of the other prior art of record (alone or in combination) teaches, suggests, or discloses, inter alia, a flow diversion device for controlling fluid flow in a heart valve delivery system, as claimed, comprising a housing with a plurality of channels intersecting at a junction, a flow control component at the junction forming at least two pathways for fluid communication via the plurality of channels, where a first position of the component forms a first pathway to allow fluid flow to a first chamber of the system to deploy a heart valve and a second position of the component forms a second pathway to allow fluid flow to a second chamber (or to drain the first chamber of the system) to recapture the heart valve.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN L DAVID whose telephone number is (571)270-5263. The examiner can normally be reached M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN L DAVID/Primary Examiner, Art Unit 3771